Citation Nr: 1206180	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-44 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the decision of Capellan v. Peake, 539 F. 3d 1373 (2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that in accordance with VA's 38 U.S.C. § 5103A duty to assist, where a claimant submits new evidence subsequent to a verification of service, that evidence must be submitted and considered in connection with a new request for verification of service from the service department pursuant to 38 C.F.R. § 3.203(c).  The Federal Circuit stated specifically that 38 C.F.R. § 3.203 requires that military service be determined based on all relevant evidence, with due application of the duty to assist in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and the statutory and regulatory requirements to consider all information and lay evidence of record pursuant to 38 U.S.C.A. § 5107(b).  Id.    

In the instant case, the Board notes that in relation to an earlier claim for disability benefits, the RO contacted the National Personnel Records Center (NPRC) and requested verification of the appellant's reported military service.  In October 2000, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  

In February 2009, the appellant submitted an application for one-time payment from the Filipino Veterans Equity Compensation Fund.  The RO once again contacted the NPRC for verification of the appellant's reported military service.  In April 2010, the NPRC provided a response and referred to the prior October 2000 negative certification.   

In an April 2010 determination, the RO denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund.  The RO denied the claim on the basis that the service department had certified that the appellant did not have the requisite military service to establish eligibility therefor.  The appellant subsequently filed a timely appeal.

In October 2011, the appellant's case was certified to the Board.  In December 2011, the appellant submitted directly to the Board a copy of an Affidavit for Philippine Army Personnel, and a Certification of service from the Assistant Adjutant General of the Armed Forces of the Philippines.  Even though the appellant waived his right to initial RO consideration of the aforementioned evidence (see 38 C.F.R. § 20.1304), given that these documents were submitted after the October 2011 certification, and in light of the holding in Capellan, a new recertification of service is needed which considers all of the new evidence submitted by the appellant.  With respect to the Certification, although it appears that the appellant had previously submitted such Certification, it is not clear if it was ever sent to the service department for review.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should contact the appropriate entity and make a new request for verification of the appellant's service including, but not limited to, any recognized guerrilla service.  The NPRC should be provided with copies of all relevant evidence submitted by the appellant after the latest request for certification, to specifically include the aforementioned Affidavit and Certification.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



